Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 10-13, filed 02/01/2021, with respect to claims 1, 11 and 17 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1, 11 and 17 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5, 8-9, 11, 14-15, 17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While all of the individual claim limitations may exist in prior art, there is no combination of arts available before the effective filing data of the instant application that teaches the combination of limitations in the instant application. Independent claims 11 and 17 are allowable for the same reason. Dependent claims 4-5, 8-9, 14-15, and 20-21 inherit intendent claim limitations and are allowable under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/James Trujillo/Supervisory Patent Examiner, Art Unit 2157